Citation Nr: 0710778	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  05-20 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for chronic bronchial 
pneumonia.  

2.  Entitlement to service connection for chronic small 
airway obstructive lung disease claimed secondary to asbestos 
exposure.  

3.  Entitlement to an effective date prior to May 5, 2006, 
for the award of a 10 percent evaluation for the veteran's 
bilateral sensorineural hearing loss disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 

INTRODUCTION

The veteran had active service from December 1941 to October 
1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Chicago, Illinois, Regional Office (RO) which, in 
pertinent part, denied service connection for chronic 
bronchial pneumonia and chronic small airway obstructive lung 
disease claimed secondary to asbestos exposure.  In November 
2006, the RO increased the evaluation for the veteran's 
bilateral sensorineural hearing loss disability from 
noncompensable to 10 percent disabling and effectuated the 
award as of May 5, 2006.  In March 2007, the veteran 
submitted a Motion to Advance on the Docket.  In March 2007, 
the Board granted the veteran's motion.  

The issue of an earlier effective date for the award of a 10 
percent evaluation for the veteran's bilateral sensorineural 
hearing loss disability is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The Department 
of Veterans Affairs (VA) will notify the veteran if further 
action is required on his part.  

In November 2006, the veteran submitted a claim of 
entitlement to service connection for a chronic balance 
disorder.  It appears that the RO has not had an opportunity 
to act upon the claim.  Absent an adjudication, a notice of 
disagreement, a statement of the case, and a substantive 
appeal, the Board does not have jurisdiction over the issue.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993); Black v. Brown, 10 Vet. App. 279, 284 
(1997); Shockley v. West, 11 Vet. App. 208 (1998).  
Jurisdiction does matter and it is not "harmless" when the 
VA fails to consider threshold jurisdictional issues during 
the claim adjudication process.  Furthermore, this Veterans 
Law Judge cannot have jurisdiction of the issue.  38 C.F.R. 
§ 19.13 (2006).  The United States Court of Appeals for 
Veterans Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2006).  


FINDINGS OF FACT

1.  Chronic bronchial pneumonia was not shown during wartime 
service or at any time thereafter.  

2.  Chronic small airway obstructive lung disease was not 
shown during active service or for many years thereafter.  
The veteran's chronic small airway obstructive lung disease 
has not been shown to have originated during wartime service.  



CONCLUSIONS OF LAW

1.  Chronic bronchial pneumonia was not incurred in or 
aggravated by wartime service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303(d), 
3.326(a) (2006).  

2.  Chronic small airway obstructive lung disease claimed 
secondary to asbestos exposure was not incurred in or 
aggravated by wartime service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303(d), 
3.326(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claims of entitlement to service connection, the 
Board observes that the RO issued VCAA notices to the veteran 
in March 2004 and March 2006 which informed him of the 
evidence generally needed to support a claim of entitlement 
to service connection and the assignment of both an 
evaluation and an effective date of an initial award of 
service connection; what actions he needed to undertake; and 
how the VA would assist him in developing his claims.  Such 
notice effectively informed him of the need to submit any 
relevant evidence in his possession.  The March 2004 VCAA 
notice was issued prior to the September 2004 rating decision 
from which the instant appeal arises.  

The VA has secured or attempted to secure all relevant 
documentation.  The veteran was afforded a VA examination for 
compensation purposes.  The examination report is of record.  
There remains no issue as to the substantial completeness of 
the veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2006).  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  


II.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2006).  

The veteran's service medical records indicate that he was 
diagnosed with right hillar region bronchopneumonia in 
December 1943.  The veteran was hospitalized for 
approximately 11 days and then returned to duty.  A May 1945 
naval chest X-ray study revealed findings consistent with 
early atypical pneumonia.  At his September 1945 and October 
1945 physical examinations for service separation, the 
veteran's history of bronchopneumonia in 1943 was noted.  The 
military examiners observed that the veteran exhibited a 
normal respiratory system.  A contemporaneous chest X-ray 
study was reported to be normal.  

A June 1995 chest X-ray study from Bradley D. Munson, M.D., 
conveys that the veteran exhibited a "questionable 
inhomogenous infiltrate in the right infrahilar region" and 
left costophrenic angle blunting.  

A September 2001 private treatment record notes that the 
veteran complained of a productive cough and chest area pain.  
The veteran reported a 40 year history of smoking and 
cessation in 1990.  Impressions of chest wall pain and 
questionable chronic obstructive pulmonary disease (COPD) 
were advanced.  

A January 2002 private treatment record states that the 
veteran complained of a productive cough.  An impression of 
bronchitis was advanced.  
An October 2002 VA treatment record states that the veteran 
complained of a chronic cough which had been initially 
manifested itself following his inservice 1942 tonsillectomy.  
He presented a 40 year history of smoking and "some asbestos 
work in past" as a plumber.  An impression of "longstanding 
[history] stable chronic cough" was advanced.  A 
contemporaneous VA chest X-ray study was reported to reveal 
minimal bibasilar fibrosis and no evidence of focal lung 
infiltrates.  An impression of "no evidence of acute 
cardiopulmonary disease" was advanced.  

A December 2003 treatment record from Paul Schroeder, M.D., 
conveys that the veteran complained of a productive cough, 
chest pain, and fever.  An impression of bronchitis was 
advanced.  

In his February 2004 Veteran's Application for Compensation 
or Pension (VA Form 21-526), the veteran advanced that 
service connection for bronchial pneumonia was warranted.  He 
reported that he was "not for sure exactly being directly 
exposed to asbestos."  

In an April 2004 written statement, the veteran reported that 
he had been treated for bronchial pneumonia during active 
service.  He indicated that he had been exposed to asbestos 
while serving at several naval facilities.  

At an August 2004 VA examination for compensation purposes, 
the veteran complained of a chronic productive cough since 
1943 which he treated with cough drops.  The veteran's 
history of inservice treatment for bronchopneumonia in 1943 
and prior cigarette smoking was noted.  Impressions of 
"resolved pneumonia;" "minimal small airway obstructive 
lung disease secondary to tobacco use;" and a "chronic 
cough" were advanced.  The examiner commented that:

Although the veteran attributes [his 
chronic cough] to his pneumonia in 
service, there is no nexus to this 
condition from his records.  History 
today suggests that the cough is due to 
chronic rhinitis.  

In his May 2005 Appeal to the Board (VA Form 9), the veteran 
advanced his obstructive lung disease was either "a result, 
or residual of, my bronchial pneumonia whether or not you 
state it is asbestos related or not."  He believed that the 
examining VA physician was incorrect in concluding that his 
bronchial pneumonia had resolved as he had experienced 
reoccurrences of his respiratory symptoms following service 
separation.  

A.  Bronchial Pneumonia

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran was treated for right hillar region bronchopneumonia 
during active service.  The report of the veteran's physical 
examinations for service separation noted his inservice 
bronchopneumonia.  The military examiners observed that the 
veteran's lungs were normal on both physical and radiological 
evaluation.  The report of the August 2004 VA examination for 
compensation purposes states that an impression of "resolved 
pneumonia" was advanced.  No competent medical professional 
has diagnosed the veteran with chronic bronchopneumonia, 
bronchial pneumonia, or pneumonia.  

The veteran's claim is supported solely by his own written 
statements.  Such statements are insufficient to establish 
the existence of chronic bronchial pneumonia or any chronic 
residuals thereof.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In the absence of evidence of current disability, there can 
be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Therefore, service connection for chronic 
bronchial pneumonia is denied.  

B.  Chronic Small Airway Obstructive Lung Disease

The veteran's service medical records make no reference to 
chronic small airway 


obstructive lung disease.  The first clinical documentation 
of the claimed disorder is dated in August 2004, some 58 
years after service separation.  No competent medical 
professional has attributed the disorder to either the 
veteran's inservice pulmonary complaints or wartime service.  
The examiner at the August 2004 VA examination for 
compensation purposes attributed the disability to the 
veteran's prior history of cigarette smoking.  

The veteran's claim is supported solely by the accredited 
representative's and the veteran's own written statements.  
The Court has held that a lay witness is generally not 
capable of offering evidence involving medical knowledge such 
as the existence or causation of a particular condition.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  To the 
extent that the veteran is advancing an etiological 
relationship between his alleged inservice exposure to 
asbestos while aboard naval ships and/or at naval facilities 
and the claimed disorder, the Board notes that the clinical 
record is devoid of any reference to chronic asbestos 
exposure residuals.  Therefore, the Board concludes that 
service connection for chronic small airway obstructive lung 
disease claimed secondary to asbestos exposure is not 
warranted.  


ORDER

Service connection for chronic bronchial pneumonia is denied.  

Service connection for chronic small airway obstructive lung 
disease claimed secondary to asbestos exposure is denied.  


REMAND

The veteran asserts that an effective date in February 2004 
is warranted for the award of a 10 percent evaluation for his 
bilateral sensorineural hearing loss disability.  In 
reviewing the record, the Board notes that the veteran 
submitted an April 17, 2006, VA audiological evaluation in 
graph form in support of his claim.  The VA examiner did not 
reduce the audiological findings to relevant numerical 
results.  The Board is unable to interpret the results of the 
graph.  Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  The 
April 17, 2006, VA audiological evaluation should be referred 
for appropriate clinical interpretation as such action would 
be helpful in properly resolving the issue on appeal. 

Accordingly, this case is REMANDED for the following action:  

1.  The veteran's claims file should be 
referred to a VA audiologist to reduce 
the April 17, 2006, VA audiological 
findings to numerical form for 
incorporation into the record.  

2.  Then readjudicate the veteran's 
entitlement to an effective date prior to 
May 5, 2006, for the award of a 10 
percent evaluation for his bilateral 
sensorineural hearing loss disability.  
If the benefit sought on appeal remains 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


